DETAILED ACTION
Status of Claims
This Office Action is in response to the preliminary amendment filed on 03/05/2020. Claims 1-9 have been canceled. Claims 10-18 are presently pending and are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement(s) submitted on 03/05/2020 is in compliance with 37 C.F.R. 1.97 and is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “1-7” have each been used to designate both a part (FIGS. 1-2) and a step (FIGS. 3-5). Each reference character should only be used to signify one thing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are the following in claims 1 and 16:
“a braking module and a module for controlling emergency braking distance” (claim 1) and
“a braking module and a module for controlling emergency braking distance, the braking module being configured to be linked to braking means” (claim 16).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification (p. 1 ll. 24-25: “…braking means 5 of the vehicle 1, for example disk brakes” and p. 7 ll. 21-28: “The driver assistance system 8 comprises an embedded processing unit implementing the braking module 3 and the module for controlling emergency braking distance 9. For example, the processing unit is implemented on the basis of a computer, but it can be any embedded device making it possible to implement the modules 3 and 9”) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korthals et al. (US 2015/0283985 A1), hereinafter Korthals.
Regarding claim 10:
		Korthals discloses the following limitations:
“A method for controlling an emergency braking distance for a motor vehicle comprising a driver assistance system comprising a braking module and a module for controlling emergency braking distance, the method comprising: generating, when the braking module delivers an emergency braking setpoint at the input of said module for controlling distance, a braking setpoint by said module for controlling distance.” (See at least Korthals 
“the braking setpoint being variable according to time and configured for braking means of said vehicle.” (See at least Korthals ¶¶ 16, 55-58, 64, and FIG. 3, which disclose that the determined braking setpoint is variable according to time and is used in controlling the braking pressure and braking torque of the vehicle.)
Regarding claim 11:
Korthals discloses the “method as claimed in claim 10,” and further discloses “wherein the generating said braking setpoint uses a one-dimensional dynamic model of said vehicle.” (See at least Korthals ¶¶ 64, 66, and 73, which disclose that the system considers the distance in front of the vehicle as the sole dimension in the model, and that the model continuously changes based on the vehicle’s acceleration and deceleration.)
Regarding claim 12:
Korthals discloses the “method as claimed in claim 10,” and further discloses “wherein a stopping distance of the vehicle is estimated for a maximum braking setpoint of the braking means and said braking setpoint is determined.” (See at least Korthals ¶¶ 64 and 66, which disclose that the braking setpoint is selected based on the remaining distance to the vehicle in front of the host vehicle.)
	Regarding claim 13:
Korthals discloses the “method as claimed in claim 10,” and further discloses “wherein said braking setpoint is generated in open loop mode.” (See at least Korthals ¶¶ 8, 10, and 15, which disclose that the system can use an open-loop control to set the braking setpoint.)
	Regarding claim 14:

Regarding claim 15:
Korthals discloses the “method as claimed in claim 10,” and further discloses “wherein an estimation of the acceleration of a target identified by detection means linked to said driver assistance system is determined.” (See at least Korthals ¶¶ 30 and 73, which disclose that the system considers the acceleration of the vehicle in front of the host vehicle.)
	Regarding claim 16:
		Korthals discloses the following limitations:
“A driver assistance system, comprising: a braking module and a module for controlling emergency braking distance, the braking module being configured to be linked to braking means.” (See at least Korthals ¶¶ 64, 73, and 75, which disclose a closed-loop braking control system with “a distance to a vehicle in front being included as an additional feedback and controlled variable.” The system determines the setpoint and uses the braking device to perform the necessary deceleration control.)
“wherein the module for controlling braking distance is linked to an output of the braking module.” (See at least Korthals ¶¶ 64 and 66, which disclose that the distance to the vehicle in front of the host vehicle is “an additional feedback and controlled variable,” and the determined braking setpoint is used by the braking device to perform the necessary deceleration control.)
Regarding claim 18:
Korthals discloses “the driver assistance system as claimed in claim 16,” and further discloses a “motor vehicle.” (See at least Korthals ¶¶ 2, 12, and FIG. 1, which disclose that the system is implemented as part of a motor vehicle.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Korthals as applied to claim 16 above, and further in view of Busse et al. (US 2020/0010059 A1), hereinafter Busse.
Regarding claim 17:
Korthals discloses the “driver assistance system as claimed in claim 16,” but does not specifically disclose that the system further comprises “an embedded processing unit.” However, Busse does teach this limitation. (See at least Busse ¶ 40, which discloses a motor vehicle with a control device which includes a processor apparatus.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle braking system disclosed by Korthals by including a processor in the vehicle as taught by Busse, because this modification allows for the braking process to be implemented within the vehicle; the processor can execute its program code using a microcontroller. (See at least Busse ¶ 40.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Although the following were not referenced in the prior art rejections, they are still relevant to applicant’s disclosure:
Hecker et al. (US 2019/0256064 A1) teaches a vehicle braking system which determines a setpoint trajectory and setpoint speed profile and performs open-loop or closed-loop braking control.
COELINGH et al. (US 2017/0015288 A1) teaches a braking control system for an autonomous vehicle which can use an open-loop and/or closed-loop controller to ensure that the vehicle stops within a drivable space.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/M.R.H./Examiner, Art Unit 3662         

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662